SEPARATE CONCURRING OPINION.
KENNISH, J.
— I concur in the foregoing opinion in so far as it holds that relators are not entitled to relief, but my concurrence is based upon the ground that the writ of certiorari was improvidently issued and therefore should be quashed, and not upon the ground, as stated in the opinion, that the court sustains “the records of the city committee.” Briefly, my reasons are the following:
The decisions of this court, in full accord with the general law on the subject, uniformly hold that the writ of certiorari will lie only against judicial or quasi-judicial bodies, and that it will bring before the court for review only such records as are judicial in their character. [Matter of Saline County Subscription, 45 Mo. 52; State ex rel. v. Shelton, 154 Mo. l. c. 689; State ex rel. v. Harrison, 141 Mo. 12; State ex rel. v. Reynolds, 190 Mo. l. c. 588; State ex rel. v. Shocklee, 237 Mo. 460; 6 Cyc. 750; 4 Ency. Pl. and Pr. 11.]
The foregoing rule, which is a canon of common law procedure, is not changed by the provisions of section 6530, Revised Statutes 1909, by which act it was sought to apply the remedies of mandamus and certiorari to the review of certain actions and pro*113ceedings of political committees, for, as shown by the opinion of Yalliant, J., in the ease of State ex rel. v. Reynolds, supra, that section was taken from the New York law, a State in which the judicial system authorizes those remedies in matters entirely foreign to the use of such writs' under our system. Discussing that section of the statutes, and its effect upon the remedies by mandamus and certiorari, this court then said: “It is in the first sentence of that section that the attempt is made to subject certain acts of the election officers to review, ‘by the appropriate remedy of mandamus or certiorari.’ The act recognizes that the remedy afforded must be appropriate to the one or the other of the writs named pit authorizes the use of either of those writs only when it is appropriate, and it does not undertake to amend the law in reference to either of those writs by giving it a function it did not before possess. Therefore, when the nature of the case is such that the common law writ of mandamus or certiorari is appropriate, the statute says it may be used, but the statute goes no further.”
According to the doctrine of the Reynolds case, the remedy by certiorari in this State is still governed by the general rule that only proceedings judicial in character will be reviewed by this writ.
The opinion in this case correctly holds that the selection of officers of the county or city central committee is a matter entirely within the power and control of the committee, and that their official tenure is dependent solely upon the will and pleasure of that body. Upon that assumption, if the committee sees fit to change its chairman, or secretary or treasurer, can it be said that in so doing it is engaged in the exercise of a judicial function, warranting resort to the extraordinary writ of certiorari of this court? The mere statement of that question suggests the correct and only answer. If this court has jurisdiction by *114certiorari to decide that the record of a county or city political committee, in ousting one officer and in selecting another, is judicial and regular, then it must follow that if the record was not regular and the title of the incumbent was not valid, this court would have jurisdiction, by a proceeding in quo warranto, to oust him from the office. Indeed, it is apparent that the very purpose of this proceeding is to determine the right to the offices of chairman, secretary and treasurer of the city committee. Relators have no standing or interest to maintain certiorari other than their claim to such offices, and if successful in this court the only effect would be to invalidate respondents’ titles and reinstate relators. And here the doctrine of the opinion of the court runs counter to the established law of certiorari that, “unless by statute, certiorari will not lie to try title to office or where the determination of the right to office is the obvious and only object of the writ.” [See 6 Cyc. 758.] The same principle of law is stated in 2 Spelling on Extraordinary Remedies (2 Ed.), s.ec. 1900, as follows: “Not Granted in Lieu of Quo Warranto. The law affords an adequate and appropriate remedy for the trial of title to office by quo warranto, and certiorari is not the proper remedy.”
In the case of State ex rel. v. Miles, 210 Mo. 127, the right of a political committee of the city of St. Louis to oust a member from office was involved. This court then held that the action of the committee in ousting a member was invalid, for the reason that the member was elected to Ms position by the qualified voters and thereby acquired a quasi-official status, of which he could not be deprived by the committee. The primary law under which that case was determined was identically the same as the law at the time the ease in hand arose, and yet, in a dissenting opinion by Valliant, J., in which Graves, J., concurred, it was held, as concisely stated in the syllabi, that:
*115“Courts have no jurisdiction to decide causes in which neither life, liberty nor property is involved. The right to be a member of a mere voluntary committee, whether organized for social, political or religious purposes, is outsidé the realm of the judiciary.
“When the government undertakes by its courts to regulate such matters, it goes beyond the scope of ' legitimate free government.
“A political committee is a voluntary organization, governing itself by its own rules and answerable only in the forum of the public opinion of the fellow-citizens of their party, and until it or its members imping-e on the property rights of an individual or his rights as a citizen, the courts have nothing to do with them. A difficulty over the right of a citizen to be a member of a city committee should be taken to the State committee of the party for settlement.”
In the majority opinion in that case it was held, that as the member was elected by the qualified voters, he was answerable to them and could not be ousted by the arbitrary action of his fellow-members of the committee. But under the facts of the case at bar the action of the committee did not in any manner affect the title of any member to the office to which’he was elected by the voters. It had to do only with officers of the committee, whose selection depended entirely upon the voluntary action of the members thereof, and therefore should be as free from interference or review by the courts as before the statutory law took any cognizance of political committees-. The facts of this case, therefore, do not bring it within the doctrine of the controlling opinion in the Miles case, but bring it within the principle of law stated in the minority opinion, that courts will not interfere in the internal affairs of voluntary associations.
Conceding that the courts should protect the offi-' cial title of a member elected by the voters, it by no means follows, as held in the opinion herein, that they *116should interfere in the organization and internal affairs of the committee. If a controversy arises in the committee, as to who is its rightful treasurer or secretary or chairman, and it cannot be settled within the body itself, then it becomes a proper matter to take before the superior body of the same political party, as has always been done in the past, and as is the recognized law and practice in the case of churches, clubs and all such bodies acting as voluntary organizations, where property rights are not involved. The writ of certiorari of this court is an extraordinary writ, to be invoked only in case of an alleged wrongful exercise of judicial power, and if it is to be called into requisition to settle political controversies and differences in county or city committees, and to construe their rules and by-laws, then it will be put to a use hitherto unknown in the decisions of this State. I think the writ was improvidently issued and should be quashed.
Valliant, G. J., and Brown, J., concur in this opinion.